Citation Nr: 1208667	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure. 

4.  Entitlement to an initial compensable evaluation for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2011, the Veteran failed to appear for a hearing before a Veterans Law Judge.  As he has not requested that his hearing be rescheduled, his request is withdrawn.  38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for hepatitis C, tinnitus, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

ED was manifested by subjective complaints of frequent loss of sexual function but without objective findings of deformity.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for ED have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) , and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran was awarded service connection for ED in April 2007.  The Veteran filed a timely appeal of the assigned rating.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in July 2008 and December 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in March 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).   38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in July 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records pertaining to his disability have been obtained and associated with his claims file.  The Veteran was provided VA examinations in February 2007, May 2009, and January 2011 to determine the severity of his disability. 
 
Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

Where, as in the instant claims, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is assigned an initial noncompensable rating for his service-connected ED disability pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  

The Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

As such, the Veteran's erectile dysfunction can be rated pursuant to Diagnostic Code 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

Factual Background and Analysis

The Veteran was granted service connection for ED in an April 2007 rating decision due to a February 2007 VA examination which found that the Veteran's service-connected diabetes and PTSD contributed to his ED. 

During a February 2007 VA examination, the Veteran complained he started having problems in 1972 or 1973.  He estimated he could have intercourse one out of ten times successfully.  He asserted he still has sexual desire.  Secondary male characteristics have remained stable.  Upon physical examination, there were no abnormalities of the genitals or vascular disease.  The examiner further noted that testosterone and thyroid studies were normal.  The diagnosis was ED.

During a May 2009 VA examination, the Veteran reported having problems with erectile dysfunction since 1974.  He is able to have an erection sufficient for penetration and ejaculation, approximately once every six to eight weeks.  He last had intercourse three or four weeks ago and the time before that was six weeks before that date.  The Veteran denied any urinary incontinence, urinary malignancies or hemodialysis.  He does not take any medication for his ED.  On physical examination, the Veteran had normal scrotal contents and a normal penis without lesions or discharge.  He had normal lab values.  The diagnosis was ED.

During a January 2011 VA examination, the Veteran stated he developed ED two years after leaving the military.  He reported he takes Cialis alternating with Viagra which he obtains from the Internet, and are effective.  He denied renal dysfunction and incontinence.  The Veteran denied any other residual of genitourinary disease including testicular atrophy.  He reported he is a senior citizen transit driver and is not limited in his employment.  He also stated he is not limited in activities of daily living.  The Veteran asserted he retains sexual desire and has normal secondary characteristics.  He deferred physical examination.  The diagnosis was ED. 

The Veteran failed to report for a February 2011 VA examination. 

After a review of the evidence, the Board finds that the evidence does not support the assignment of an initial compensable rating for ED associated with service-connected diabetes mellitus.  VA examination reports reflect findings of ED.  In a February 2007 and November 2009 VA examination reports, the Veteran complained of ED and only occasional erections.  In a January 2011 VA examination, the Veteran reported he uses medication which is effective.  Physical examination findings noted as normal penis and testicles.  The examiner listed a diagnosis of ED.

The assignment of an initial compensable rating for the Veteran's service-connected ED is not warranted, as evidence of record does not show any penile deformity or removal.  It is undisputed that the Veteran has frequent loss of erectile power.  The rating criteria, however, also requires deformity of the penis to warrant a compensable evaluation.  The medical evidence in this case is negative for findings of penile deformity.

The Board has considered the possibility of a higher evaluation different rating code, but without objective medical evidence of a further disability there is no other rating code that is more appropriate for evaluation of the Veteran's ED.

The Board acknowledges the Veteran's contentions that his ED is more severely disabling.  However, the Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for entitlement to initial compensable rating ED must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for ED is denied.



REMAND

In an August 2008 letter, the Veteran reported he was seeing all of his doctors and would have records sent to the RO by October 2008.  Although no new treatment records have been added to the claims file concerning the Veteran claimed tinnitus, hepatitis C, and skin disorder, the fact that treatment records exist warrant a remand to request and obtain those private treatment records.  VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As already mentioned, because any record of treatment for the Veteran's hepatitis C, tinnitus, and skin disorder may be relevant to his claim for service connection, the RO should attempt to obtain these records.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

For hepatitis C, while the Veteran's service treatment records are negative for any diagnosis of, or treatment for, hepatitis C, the Board notes that in a November 1972 report of medical history the Veteran reported a history of venereal disease.  The Board recognizes that risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  Here, there is evidence that the Veteran has a diagnosis of hepatitis C and has at least one known risk factor including claimed venereal disease in service.  The Board finds that a VA examination is necessary to obtain an opinion concerning the etiology of the Veteran's diagnosed hepatitis C. 

With respect to the Veteran's alleged tinnitus, he asserts that his tinnitus is related to noise exposure in service.  While there is no evidence in his service treatment records of complaints of, or treatment for, tinnitus, the Veteran is competent to provide testimony regarding the symptomatology he experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, such contention is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Such competent testimony should be taken into account in the Veteran's claim for service connection.  The Board finds that a VA examination is necessary to obtain an opinion concerning the etiology of the Veteran's claimed tinnitus.

Finally, if, and only if, the Veteran's post-service treatment records document an actual current diagnosis of a skin disorder, a VA examination and nexus opinion should be obtained concerning the relationships between the Veteran's current skin disorder and his active military service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names and addresses and dates of treatment of all medical care providers, VA and non-VA, that have provided any treatment pertinent to his hepatitis C, tinnitus, and skin disorder claims.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed tinnitus.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should give an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has any present tinnitus incurred in or the result of active duty service. 

Prior to the examination, the claims folder and a separate copy of the Remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be provided a VA examination by a physician skilled in the diagnosis and treatment of hepatitis C.  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report.

The physician should be requested to confirm the diagnosis of hepatitis C, and provide an analysis as to etiology.  The examiner should discuss whether the Veteran was exposed to hepatitis C risk factors in service (specifically addressing the Veteran's report of venereal disease), and if so, the examiner should offer an opinion regarding any possible relationship between these in-service risk factors and his currently diagnosed hepatitis C.  The physician should also address any post-service risk factors.  Following a review of the claims folder and examination of the Veteran, the gastroenterologist is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C disability had its onset in service or is causally related to any incident of service.  The physician is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  Sustainable reasons and bases are to be provided for any opinion rendered.

4.  If, and only if, the private or VA treatment records include a diagnosis of a skin disorder, then the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed skin disorder.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished and all special tests and clinical findings should be clearly reported.

The examiner should give an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has any present skin disorder incurred in or the result of active duty service. 

Prior to the examination, the claims folder and a separate copy of the Remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


